IVERS, Judge,
dissenting:
For the reasons stated in my separate opinion concurring in part and dissenting in part to the majority opinion in this matter, I dissent. See Holland v. Brown, 9 Vet.App. 324 (1996). I would vote to reconsider, withdraw the opinion, and stay any further proceedings in this matter pending the decision of the U.S. Court of Appeals for the Federal Circuit in the case of Barrera v. Brown, No. 90-1496, 1993 WL 441171 (mem.dec. Oct. 21, 1993), appeal docketed, No. 95-7045 (Fed.Cir. Apr. 27, 1995).